Pannell, Presiding Judge.
The defendant was convicted of possessing over one quart of tax-paid liquor in a dry county. He appeals the conviction.
1. The verdict and judgment were neither contrary to the law, contrary to the evidence, nor strongly and decidedly against the weight of the evidence. The evidence was sufficient for conviction.
2. The court did not err in overruling defendant’s motion for directed verdict.
3. Appellant’s enumeration of error number 6 is without merit in that the trial judge properly charged on equal opportunity.

Judgment affirmed.


Quillian and Clark, JJ., concur.